DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-20 are pending.
Claims 1-4, 7-9, 13 and 17 are amended.
No Claim(s) is/are cancelled.
No Claim(s) is/are added.
Claims 1-7 and 10-20 are rejected. This rejection is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed on 10/15/2021 have been fully considered but are moot in view of the new ground of rejection. 
Regarding claim 1, the applicant argues that Dodderi relates to a “central management authority” which communicates with multiple headend systems.  However, there is no disclosure or suggestion that the central management authority is a utility meter.
In response to applicant argument, the examiner respectively disagrees.

Regarding claims 8 and 9, the applicant argues that the cited art fails to disclose transmitting to a utility meter configuration setting that enable the utility meter to use a service of a second headend system without routing a communication for the service through the NMS headed system.
In response to applicant argument, the examiner agrees (See Allowable Subject Matter below) 
Regarding claim 13 and 17 recite similar features of claim 1 are also rejected for the same reason set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-14 and 17-19 are rejected under 35 U.S.C. §103 as being unpatentable over Dodderi et al. (US 20120029710 A1) hereinafter “Dodderi” in view of Mani et al. (US 20160021525 A1) hereinafter “Mani” and further in view of Sobotka et al. (US 20120126790 A1) hereinafter “Sobotka”
As per claim 1, Dodderi discloses a system comprising: 
a Network Management System (NMS) headend system (Dodderi, [0009], The central management authority communicates with a plurality of meter data management systems and with a plurality of headend systems) configured to manage a network (Dodderi, [0009], One example of an architecture that includes the central management authority and that may manage a smart grid is the Intelligent Network Data Enterprise (hereinafter, termed INDE) Reference Architecture)
and a utility meter (Dodderi, Abstract, a power utility system) comprising a radio and configured to measure consumption of a resource (Dodderi, [0099], meters may measure consumption (such as how much energy is consumed for purposes of billing) and may measure voltage (for use in volt/VAr optimization) wherein:
the utility meter (Dodderi, Abstract, a power utility system) is configured to join the network (Dodderi, [0003], a system and method for managing an industry network)
Dodderi does not explicitly disclose the utility meter is configured to obtain an Internet Protocol (IP) address of a first headed system, being the NMS headend system, to communicate with the first headed system.
(Mani, [0060], obtains an internet protocol (IP) address)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Mani related to obtain an Internet Protocol (IP) address of a first headed system, being the NMS headend system, to communicate with the first headed system and have modified the teaching of Dodderi in order to minimize consumption of power ([0029])
Dodderi in view of Mani disclose the utility meter (Dodderi, Abstract, a power utility system) is configured to transmit a network registration request to the NMS headend system using the IP address of the NMS headend system (Dodderi, [0030], send a request for meter information to one of several different HeadEnd Systems)
Dodderi in view of Mani does not explicitly disclose the utility meter is configured to receive from the NMS headend system network-related settings of the network. 
Sobotka discloses the utility meter (Sobotka, [0001], such as a utility meter) is configured to receive from the NMS headend system network-related settings of the network (Sobotka, [0273], new configuration setting is sent from head end)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sobotka related to the utility meter is configured to receive from the NMS headend system network-related settings of the network and have modified the teaching of Dodderi and Mani to improve the performance of the management system ([0091])
(Mani, [0060], obtains an internet protocol (IP) address)
the utility meter is configured to receive from the second headend system configuration settings for using the service of the second headend system (Sobotka, [0273], new configuration setting is sent from head end)
and the utility meter (Sobotka, [0001], such as a utility meter) is configured to configure the radio with the network-related settings and the configuration settings (Sobotka, [0188], periodic meter reading schedule is set up in meters 116 according to the configuration setting)

As per claim 2, Dodderi in view of Mani and Sobotka disclose the system of clam 1, further comprising a gateway configured to relay communications from the utility meter to each of the NMS headend system and the second headend system (Sobotka, [0019], the gateway relaying messages from the first network to a subset of meters in the second network and relaying response messages to the broadcast message from the subset of meters to the server)

As per claim 3, Dodderi in view of Mani and Sobotka disclose the system of clam 2, wherein the second headend system is an Advanced Metering Infrastructure (AMI) headend system (Dodderi, [0022], advanced metering infrastructure (AMI)), and wherein the gateway is a collector (Dodderi, [0022], data collection) configured to: 
(Dodderi, [0099], meters may measure consumption (such as how much energy is consumed for purposes of billing) and may measure voltage (for use in volt/VAr optimization) 
and transmit the consumption data (Dodderi, [0010], send data to the central management authority) to the AMI headend system (Dodderi, [0010], the central management authority such as the headend systems)

As per claim 4, Dodderi in view of Mani and Sobotka disclose the system of claim 2, wherein the gateway notifies the utility meter of the IP address of the second headend system (Sobotka, [0006], the gateway forwards the broadcast message to meter in the second power network)

As per claim 5, Dodderi in view of Mani and Sobotka disclose the system of claim 2, wherein the gateway is a Dynamic Host Configuration Protocol version 6 (DHCPv6) relay (Sobotka, [0100], Dynamic Host Configuration Protocol ("DHCP"))

As per claim 6, Dodderi in view of Mani and Sobotka disclose the system of claim 5, wherein the utility meter is a DHCPv6 client (Sobotka, [0100], Dynamic Host Configuration Protocol ("DHCP"))

As per claim 7, Dodderi in view of Mani and Sobotka disclose the system of claim 1, wherein the second headend system is at least one of an Outage Management System (OMS) headend system (Dodderi, [0079], OMS (outage management system)), a Distribution 

As per claim 13, Dodderi discloses a method performed by a utility meter that measures consumption of a resource, the method comprising: 
Joining, by the utility meter (Dodderi, Abstract, a power utility system), a network (Dodderi, [0003], a system and method for managing an industry network), wherein the utility meter is configured to communicate with a first headend system, being a Network Management System (NMS) headend system of the network (Dodderi, [0098], data is obtained from the meter data collection engine. As these networks evolve, meters and other grid devices may be individually addressable)
transmitting, by the utility meter (Dodderi, Abstract, a power utility system), a registration request (Dodderi, [0022], sends a request for information or a command for action) to the NMS headend system of the network (Dodderi, [0024], The command (sent via any one of the different network protocols) may be routed to a HeadEnd System), wherein the NMS headend system informs a second headend system of the registration request (Dodderi, [0024], which transmits the disconnect/reconnect action to a meter installed in a home area network (HAN). Again, in the typical utility system, there may be multiple HeadEnd Systems)
Dodderi does not explicitly disclose receiving, by the utility meter, from the NMS headend system network-related settings related to the network and configuration data related to the second headend system.
Sobotka, [0001], such as a utility meter), from the NMS headend system network-related settings related to the network and configuration data related to the second headend system (Sobotka, [0273], new configuration setting is sent from head end)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sobotka related to receiving, by the utility meter, from the NMS headend system network-related settings related to the network and configuration data related to the second headend system and have modified the teaching of Dodderi to improve the performance of the management system ([0091])
Dodderi in view of Sobotka does not explicitly disclose wherein the configuration data indicates an Internet Protocol (IP) address of the second headend system and indicates how to use a service of the second headend system.
Mani discloses wherein the configuration data indicates an Internet Protocol (IP) address of the second headend system and indicates how to use a service of the second headend system (Mani, [0060], obtains an internet protocol (IP) address)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Mani related to wherein the configuration data indicates an Internet Protocol (IP) address of the second headend system and indicates how to use a service of the second headend system and have modified the teaching of Dodderi and Sobotka in order to minimize consumption of power ([0029])
Dodderi in view of Sobotka and Mani disclose configuring, by the utility meter (Sobotka, [0001], such as a utility meter), a radio of the utility meter according to the network-related settings and according to the configuration data of the second headend system (Sobotka, [0188], periodic meter reading schedule is set up in meters 116 according to the configuration setting; see [0273], new configuration setting is sent from head end)
wherein the utility meter is configured to communicate with the second headend system using the IP address of the second headend system to use a service of the second headend system (Mani, [0060], obtains an internet protocol (IP) address)

As per claim 14, Dodderi in view of Mani and Sobotka disclose the method of claim 13, further comprising: receiving an IP address of the NMS headend system from a gateway, wherein the gateway relays communications for the utility meter (Sobotka, [0019], the gateway relaying messages from the first network to a subset of meters in the second network and relaying response messages to the broadcast message from the subset of meters to the server) wherein the gateway is a collector of consumption data from two or more utility meters, and wherein the consumption data describes consumption of the resource measured by the two or more utility meters (Sobotka, [0121], a peak consumption period)

As per claim 17, Dodderi discloses a method performed by a utility meter, the method comprising: 
Joining, by the utility meter, a network (Dodderi, [0003], a system and method for managing an industry network), wherein the utility meter is configured to communicate with a first headend system, being a Network Management System (NMS) headend system of the network (Dodderi, [0098], data is obtained from the meter data collection engine. As these networks evolve, meters and other grid devices may be individually addressable)
(Dodderi, Abstract, a power utility system), a first registration request to the headend system of the network (Dodderi, [0030], send a request for meter information to one of several different HeadEnd Systems)
Dodderi does not explicitly disclose receiving, by the utility meter, from the NMS headend system network-related settings related to the network, responsive to the first registration request. 
Sobotka discloses receiving, by the utility meter (Sobotka, [0001], such as a utility meter), from the NMS headend system network-related settings related to the network, responsive to the first registration request (Sobotka, [0273], new configuration setting is sent from head end)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sobotka related to the utility meter receives from the NMS headend system network-related settings of the network and have modified the teaching of Dodderi in order to improve the performance of the management system ([0091])
Dodderi in view of Sobotka does not explicitly disclose obtaining, by the utility meter, an Internet Protocol (IP) address of a second headend system that provides a service over the network.
Mani discloses obtaining, by the utility meter, an Internet Protocol (IP) address of a second headend system that provides a service over the network (Mani, [0060], obtains an internet protocol (IP) address)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Mani related to obtain an Internet Protocol (IP) address of a second headend system that provides a service over the network and have 
 Dodderi in view of Sobotka and Mani disclose transmitting, by the utility meter, a second registration request to the IP address of the second headend system (Dodderi, [0030], send a request for meter information to one of several different HeadEnd Systems)
receiving, by the utility meter (Sobotka, [0001], such as a utility meter), configuration data from the second headend system, wherein the configuration data indicates how to use the service of the second headend system, responsive to the second registration request (Sobotka, [0273], new configuration setting is sent from head end)
and configuring, by the utility meter (Sobotka, [0001], such as a utility meter), a radio of the utility meter according to the network-related settings and according to the configuration data of the second headend system (Sobotka, [0188], periodic meter reading schedule is set up in meters 116 according to the configuration setting)

As per claim 18, Dodderi in view of Mani and Sobotka disclose the method of claim 17, wherein obtaining the IP address of the second headend system comprises receiving the IP address from the NMS headend system (Sobotka, [0087], when initiating communications from head end 118 to meter 116, head end 118 creates an IP packet with a destination IP address)

As per claim 19, Dodderi in view of Mani and Sobotka disclose the method of claim 17, wherein obtaining the IP address of the second headend system comprises receiving the IP address from a gateway configured to relay messages for the utility meter (Sobotka, [0019], the gateway relaying messages from the first network to a subset of meters in the second network and relaying response messages to the broadcast message from the subset of meters to the server)

Claims 10-12, 15, 16 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Dodderi, Mani, Sobotka and further in view of Grady et al. (US 20090079584 A1) hereinafter “Grady”
As per claim 10, Dodderi in view of Mani and Sobotka disclose the system of claim 1, they do not disclose wherein the utility meter communicates with the NMS headend system using a first communication protocol and communicates with the second headend system using a second communication protocol.
Grady discloses wherein the utility meter communicates with the NMS headend system using a first communication protocol (Grady, Claim 1, a meter read program in accordance with a first data communication protocol) and communicates with the second headend system using a second communication protocol (Grady, Claim 1, initiates a session with the at least one utility meter in accordance with a second data communication protocol distinct from the first data communication protocol)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Grady related to wherein the utility meter communicates with the NMS headend system using a first communication protocol and communicates with the second headend system using a second communication protocol and have modified the teaching of Dodderi, Mani and Sobotka in order to improve performance (Background)

(Grady, Colum 2, lines 54-56, more than one utility meter, and they may be organized into multiple networks)

As per claim 12, Dodderi in view of Mani, Sobotka and Grady disclose the system of claim 10, wherein the NMS headend system informs the utility meter of the second communication protocol of the second headend system (Grady, claim 13, initiating a session with a utility meter in accordance with a second data communication protocol distinct from the first data communication protocol) 

As per claim 15, Dodderi in view of Mani, Sobotka disclose the method of claim 13, they do not disclose further comprising communicating with the NMS headend system using a first communication protocol and communicating with the second headend system using a second communication protocol.
Grady discloses communicating with the NMS headend system using a first communication protocol (Grady, Claim 1, a meter read program in accordance with a first data communication protocol) and communicating with the second headend system using a second communication protocol (Grady, Claim 1, initiates a session with the at least one utility meter in accordance with a second data communication protocol distinct from the first data communication protocol)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Grady related to communicate with the 

As per claim 16, Dodderi in view of Mani, Sobotka and Grady disclose the method of claim 15, wherein the configuration data received from the NMS headend system indicates the second communication protocol for use with the second headend system (Grady, Claim 1, initiates a session with the at least one utility meter in accordance with a second data communication protocol distinct from the first data communication protocol)

As per claim 20, Dodderi in view of Mani, Sobotka disclose the method of claim 17, they do not disclose wherein transmitting the first registration request to the NMS headend system comprises using a first communication protocol associated with the NMS, and wherein transmitting the second registration request to the second headend system comprises using a second communication protocol associated with the second headend system. 
Grady discloses wherein transmitting the first registration request to the NMS headend system comprises using a first communication protocol associated with the NMS (Grady, Claim 1, a meter read program in accordance with a first data communication protocol), and wherein transmitting the second registration request to the second headend system comprises using a second communication protocol associated with the second headend system (Grady, Claim 1, initiates a session with the at least one utility meter in accordance with a second data communication protocol distinct from the first data communication protocol)


Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462